Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Jason Seunghyun Jang on 02/03/2022.
During the interview, Applicant's representative agreed to the following:
In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently Amended)	An apparatus for controlling a behavior of an autonomous vehicle, the apparatus comprising:
a joystick configured to input an adjustment value corresponding to an amount of manipulation by a user; and
a controller configured to: 

	make a lane change based on a manipulation time of the joystick or a number of times of manipulation of the joystick,
decrease a separation distance from a left lane when a left adjustment value corresponding to a left manipulation time of the joystick is less than or equal to a first reference value, and 
make the lane change to the left lane when the left adjustment value is greater than the first reference value.

2. (Original)	The apparatus of claim 1, wherein the controller is configured to: 
reflect a forward adjustment value corresponding to an amount of forward manipulation of the joystick to decrease a separation distance from a preceding vehicle and 
reflect a backward adjustment value corresponding to an amount of backward manipulation of the joystick to increase the separation distance from the preceding vehicle.

3. (Currently Amended)	The apparatus of claim 1, wherein the controller is configured to: 
reflect a left adjustment value corresponding to an amount of left manipulation of the joystick to decrease [[a]] the separation distance from [[a]] the left lane or make the lane change to the left lane, and 
reflect a right adjustment value corresponding to an amount of right manipulation of the joystick to decrease a separation distance from a right lane or make the lane change to the right lane.

4. (Cancelled).

5. (Previously Presented)	The apparatus of claim 3, wherein the controller is configured to: 

make the lane change to the left lane when the left adjustment value is greater than the first reference value.

6. (Previously Presented)	The apparatus of claim 3, wherein the controller is configured to: 
decrease the separation distance from the right lane when a right adjustment value corresponding to a right manipulation time of the joystick is less than or equal to a first reference value, and 
make the lane change to the right lane when the right adjustment value is greater than the first reference value.

7. (Previously Presented)	The apparatus of claim 3, wherein the controller is configured to: 
decrease the separation distance from the right lane when a right adjustment value corresponding to a number of times of right manipulation of the joystick is less than or equal to a first reference value, and 
make the lane change to the right lane when the right adjustment value is greater than the first reference value.

8. (Original)	The apparatus of claim 1, further comprising: 
a second sensor mounted on the joystick and configured to sense a touch of the user; and
a third sensor mounted on a steering wheel of the autonomous vehicle and configured to sense a touch of the user.

9. (Previously Presented)	The apparatus of claim 8, wherein the controller is configured to: 
reflect the adjustment value corresponding to the amount of manipulation by the user, the amount of manipulation being input from the joystick, to control the behavior of the autonomous vehicle when a 

10. (Original)	The apparatus of claim 8, wherein the controller is configured to: ignore the adjustment value corresponding to the amount of manipulation by the user, the amount of manipulation being input from the joystick, when a sensing signal of the second sensor and a sensing signal of the third sensor are both received.

11. (Original)	The apparatus of claim 1, further comprising:
a display configured to display a driving image of the autonomous vehicle.

12. (Original)	The apparatus of claim 11, wherein the controller is configured to control the display based on receiving the adjustment value corresponding to the amount of manipulation by the user from the joystick.

13. (Currently Amended)	A method for controlling a behavior of an autonomous vehicle, the method comprising:
inputting, by a joystick, an adjustment value corresponding to an amount of manipulation by a user; and
controlling, by a controller, the behavior of the autonomous vehicle based on the adjustment value received from the joystick,
wherein controlling the behavior of the autonomous vehicle includes:
	making, by the controller, a lane change based on a manipulation time of the joystick or a number of times of manipulation of the joystick;
decreasing a separation distance from a left lane when a left adjustment value corresponding to a left manipulation time of the joystick is less than or equal to a first reference value; and
making the lane change to the left lane when the left adjustment value corresponding to the left manipulation time of the joystick is greater than the first reference value.

14. (Original)	The method of claim 13, wherein controlling the behavior of the autonomous vehicle includes:
reflecting a forward adjustment value corresponding to an amount of forward manipulation of the joystick to decrease a separation distance from a preceding vehicle;
reflecting a backward adjustment value corresponding to an amount of backward manipulation of the joystick to increase the separation distance from the preceding vehicle;
reflecting a left adjustment value corresponding to an amount of left manipulation of the joystick to decrease a separation distance from a left lane; and
reflecting a right adjustment value corresponding to an amount of right manipulation of the joystick to decrease a separation distance from a right lane.

15. (Previously Presented)	The method of claim 14, wherein decreasing the separation distance from the left lane includes:
decreasing the separation distance from the left lane when a left adjustment value corresponding to a left manipulation time of the joystick is less than or equal to a first reference value; and
making the lane change to the left lane when the left adjustment value corresponding to the left manipulation time of the joystick is greater than the first reference value.

16. (Previously Presented)	The method of claim 14, wherein decreasing the separation distance from the left lane includes:

making the lane change to the left lane when the left adjustment value corresponding to the number of times of left manipulation of the joystick is greater than the first reference value.

17. (Previously Presented)	The method of claim 14, wherein decreasing the separation distance from the right lane includes:
decreasing the separation distance from the right lane when a right adjustment value corresponding to a right manipulation time of the joystick is less than or equal to a first reference value; and
making the lane change to the right lane when the right adjustment value corresponding to the right manipulation time of the joystick is greater than the first reference value.

18. (Previously Presented)	The method of claim 14, wherein decreasing the separation distance from the right lane includes:
decreasing the separation distance from the right lane when a right adjustment value corresponding to a number of times of right manipulation of the joystick is less than or equal to a first reference value; and
making the lane change to the right lane when the right adjustment value corresponding to the number of times of right manipulation of the joystick is greater than the first reference value.

19. (Original)	The method of claim 13, further comprising:
sensing, by a first sensor mounted on each seat of the autonomous vehicle, a location of the user; and
controlling, by the controller, a driving device to move the joystick to the sensed location of the user.

20. (Previously Presented)	The method of claim 13, wherein controlling the behavior of the autonomous vehicle includes:
controlling the behavior of the autonomous vehicle when a second sensor mounted on the joystick senses a touch of the user and when a third sensor mounted on a steering wheel of the autonomous vehicle does not sense a touch of the user.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 10/11/2021 (Pages 10-12 and 13 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663